Title: To Thomas Jefferson from Francis Mulligan, 12 May 1804
From: Mulligan, Francis
To: Jefferson, Thomas


            
              Sir
              Charleston May 12th. 1804.
            
            It is with deep concern, at a crisis So important, As the present, where the fate, and prosperity, of Our country, and the Happiness, of Our present administration, So much depends on the Exertions, of every real republican, I behold with pain, in reading Over the list of Senators, to find So many decided Federalists, who are no doubt making use, of every Artifice, in their power, to oppose the question of amendment, which is to come before them.
            From my Own Knoledge, and the best information that possibly can collected, you will find, out of Thirty Six Senators; fifteen, decided Federalists and five doubtful, out of the remaining Sixteen republicans, there are as yet, Three, of the most influential Members, remain behind. Capt Smith, Jn Gailliard, and James Hibbens, of Christ church Parish, from a Serious of intimacy, and Friendship, with these Gentlemen, I have taken the Liberty of calling on them, to use my utmost endeavours, to impress them with the necessity, of their going forward, on So momentous, an Occasion. The death of Mrs. Smith, which happened a few days, ago, prevents Capt. Smith. The Courts now Sitting prevents Mr. Gailliard, and Mr. Hibbens from his domistick concerns, it is not even now too late, if they can be prevailed on, for which purpose I have Just Sent my horse across the ferry And will pass my self in a Short time, in order to See Mr Hibbens
            I donte think, that a House, can be made, before the middle, of next Week, Owing to the badness of the roads, from the great falls of water, we have had lately. I believe there is little doubt, entertained, about the Lower House, nor would there be Any risk in the Senate, if Our members were all present.
            This day being the 12th. is brought forward at the Instance of a few Republicans, and fixed upon to celebrate, the great event of the Cession of Louisiana, and an appropriate Oration to be delivered by Doctr. Ramsay at the request of the meeting.
            And may you, who have been placed, the happy Instrument In the hands of an all wise providence, to bring about those great attainments, Long live, to enjoy the heartfelt gratitude, of your country, is the Sincere Wish of 
            Sir, your Most Obt. Servt.
            
               Frs Mulligan
            
          